COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-16-00014-CR


DILLON BRYAN MAYNOR                                                     APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 1353998D

                                       ----------

                         MEMORANDUM OPINION1

                                       ----------

      Appellant Dillon Bryan Maynor attempts to appeal from a judgment

convicting him of aggravated sexual assault of a child under fourteen years of

age. The trial court’s certification states that this “is a plea-bargain case, and the

defendant has NO right of appeal.”          See Tex. R. App. P. 25.2(a)(2).       On

January 26, 2016, we notified Maynor that the appeal would be dismissed


      1
       See Tex. R. App. P. 47.4.
pursuant to the trial court’s certification unless he or any party desiring to

continue the appeal filed a response on or before February 10, 2016, showing

grounds for continuing the appeal. See Tex. R. App. P. 25.2(d), 44.3. We have

not received a response.       Therefore, in accordance with the trial court’s

certification, we dismiss the appeal. See Tex. R. App. P. 43.2(f).

                                                   PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 25, 2016




                                        2